TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00117-CV



                                    Bruce A. Clark, Appellant

                                                 v.

                                     State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. 98-13289, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



\
                             MEMORANDUM OPINION


               Appellant has filed a motion to dismiss his appeal. The motion is granted. The appeal is

dismissed on appellant=s motion.




                                              Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant=s Motion

Filed: February 6, 2003